Name: Commission Regulation (EEC) No 1852/89 of 26 June 1989 carrying over the takeover date of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 6. 89 Official Journal of the European Communities No L 180/45 COMMISSION REGULATION (EEC) No 1852/89 of 26 June 1989 carrying over the takeover date of beef and veal offered for sale by the intervention agencies under Regulation (EEC) No 2374/79 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2374/79 (3), as last amended by Regulation (EEC) No 1 17/89 (4), fixes certain selling prices for beef and veal taken over by the intervention agencies before 1 June 1988 ; where the situation regarding these stocks is such that this date should be replaced by 1 April 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 In Article d *1 June 1988 ' is replaced by '1 April 1989 ' of Regulation (EEC) No 2374/79 ; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . 0 OJ No L 272, 30 . 10 . 1979, p. 16 . (4) OJ No L 16, 20. 1 . 1989, p. 10 .